DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/338,556, application filed on 04/01/2019.  Claims 1-13 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 04/01/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE et al. (US PG Pub No. 2016/0200207).

7.          With respect to claim 1, LEE teaches:
An unmanned aerial vehicle (unmanned aerial vehicle, see Abstract), comprising: 
a main body comprising a battery and a flying power providing unit driven by power supplied from the battery to generate flying power (see main body, battery to generate flying power, Abstract); and 
a connecting portion comprising a first charging terminal and a second charging terminal disposed in the main body and electrically connected to different polarities, respectively of the battery (see first charging terminal, second charging terminal with different polarities, para 34), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other at an outer surface of the connecting portion (see two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4), 
wherein at least a portion (hereinafter, referred to as an insertion portion) of the connecting portion is inserted into a recessed portion formed in a charging platform in a process in which the main body is seated in the charging platform (see connecting portion having a pointed end, moves into recessed portion of charging station), 
wherein the first charging terminal and the second charging terminal are electrically connected to the first electrode and the second electrode, respectively (see first charging terminal 160 connected to electrode 220; second electrode 170 connected to electrode 210, see Figs 2 and 4 in conjunction), and 
wherein the battery receives electrical energy from the charging platform to be charged, when the first charging terminal and the second charging terminal are electrically connected to the first electrode and the second electrode, respectively (see battery power being provided to charging terminals through charging plates/electrodes, Abstract).

8.          With respect to claim 2, LEE teaches:
wherein the insertion portion has a shape of at least one selected from a cone, a truncated cone, a pyramid, a prismoid, and combinations thereof formed to face a direction of gravity (see cone shaped insertion portion, Fig 4), 
wherein the recessed portion has a recessed shape corresponding to the insertion portion (see insertion portion and corresponding opening, Fig 4), and 
wherein the insertion portion and the recessed portion have a shape corresponding to each other and the insertion portion is inserted to engage with the recessed portion in a process in which the insertion portion is inserted into the recessed portion (see insertion portion and corresponding opening, Fig 4) and 
thus the first charging terminal and the second charging terminal are self-aligned with the first electrode and the second electrode, respectively to be electrically (see alignment of insertion portion and corresponding opening, Fig 4).

9.          With respect to claim 3, LEE teaches:
An unmanned aerial vehicle automatic charging device for charging an unmanned aerial vehicle (unmanned aerial vehicle and charging station, see Abstract), 
wherein the unmanned aerial vehicle comprises: 
a main body comprising a battery and a flying power providing unit driven by power supplied from the battery to generate flying power (see main body, battery to generate flying power, Abstract); and 
a connecting portion comprising a first charging terminal and a second charging terminal disposed in the main body and electrically connected to different polarities, respectively of the battery (see first charging terminal, second charging terminal with different polarities, para 34), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other at an outer surface of the connecting portion (see two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4), 
wherein the automatic charging device comprises: 
a charging platform in which the unmanned aerial vehicle may be seated (see UAV sitting on charging platform, para 30-35, Fig 4); 
(see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4); and 
a power supply unit that may be electrically connected to the first electrode and the second electrode (see main body, battery to generate flying power, Abstract; see power supply unit, para 7), 
wherein the charging platform comprises a seating portion having a shape in which the unmanned aerial vehicle may be seated and having at least one recessed portion into which at least a portion (hereinafter, referred to as an insertion portion) of the connecting portion may be inserted (see seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction), 
wherein the first electrode and the second electrode are disposed apart from each other at any one selected from a surface of the recessed portion, a surface of the seating portion adjacent to the recessed portion, and combinations thereof (first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4)), 
wherein the first charging terminal and the second charging terminal are electrically connected to the first electrode and the second electrode, respectively in a process in which the insertion portion is inserted into the recessed portion (seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction), and 
(see battery of UAV to receive power, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction).

10.          With respect to claim 4, LEE teaches:
wherein the insertion portion has a shape of at least one selected from a cone, a truncated cone, a pyramid, a prismoid, and combinations thereof formed to face a direction of gravity (see cone shaped insertion portion, Fig 4), 
wherein the recessed portion has a recessed shape corresponding to the insertion portion (see corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction), and 
wherein the insertion portion and the recessed portion have a shape corresponding to each other and the insertion portion is inserted to engage with the recessed portion in a process in which the insertion portion is inserted into the recessed portion (see corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction) and 
thus the first charging terminal and second charging terminal are self-aligned with the first electrode and the second electrode, respectively to be electrically connected to (see self alignment, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction).

11.          With respect to claim 5, LEE teaches:
wherein the insertion portion has a shape of a pyramid or a prismoid having the n (n is a natural number of 3 or more) number of side surfaces formed to face a direction of gravity (see cone shaped insertion portion, Fig 4), 
wherein the recessed portion has a recessed shape corresponding to the insertion portion (see corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other in at least one side surface (hereinafter, referred to as a charging terminal disposition surface) of the n number of side surfaces of the insertion portion (see two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4), 
wherein the first electrode and the second electrode are disposed apart from each other to be opposite to the first charging terminal and the second charging terminal, respectively in at least one inner circumferential surface (hereinafter, referred to as an electrode disposition surface) of inner circumferential surfaces opposite to the charging terminal disposition surface among the n number of inner circumferential surfaces of the recessed portion into which the insertion portion is inserted (see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), and 
wherein the first charging terminal and the second charging terminal disposed at the charging terminal disposition surface are electrically connected to the first electrode and the second electrode, respectively disposed at the electrode disposition surface in a process in which the insertion portion is inserted into the recessed portion and thus the battery receives the electric energy from the power supply unit to be charged (battery of UAV to receive power, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction).

12.          With respect to claim 6, LEE teaches:
wherein the insertion portion has a shape of a cone or a truncated cone formed to face a direction of gravity, wherein the recessed portion has a recessed shape corresponding to the insertion portion (see cone shaped insertion portion facing down, Fig 4), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other based on a direction of gravity at a side surface of the insertion portion (see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the first electrode and the second electrode are disposed apart from each other to be opposite to the first charging terminal and the second charging terminal, respectively at an inner circumferential surface of the recessed portion (see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), and 
wherein the first charging terminal and the second charging terminal disposed at the side surface of the insertion portion are electrically connected to the first electrode and the second electrode, respectively disposed at the inner peripheral surface of the recessed portion in a process in which the insertion portion is inserted into the recessed portion and thus the battery receives the electric energy from the power supply unit to be charged (corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4).

13.          With respect to claim 7, LEE teaches:
(cone shaped insertion portion facing down, Fig 4), 
wherein the recessed portion has a recessed shape corresponding to the insertion portion (two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other at a side surface of the insertion portion and a bottom surface, respectively of the insertion portion (corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the first electrode and the second electrode are disposed apart from each other to be opposite to the first charging terminal and the second charging terminal at an inner circumferential surface of the recessed portion and a bottom surface of the recessed portion (corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), and 
wherein the first charging terminal and the second charging terminal disposed at the side surface of the insertion portion and the bottom surface of the insertion portion are electrically connected to the first electrode and the second electrode, respectively disposed at the inner circumferential surface of the recessed portion and the bottom surface of the recessed portion in a process in which the insertion portion is inserted into the recessed portion and thus the battery receives the electric energy from the power supply unit to be charged (corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4).	

14.          With respect to claim 8, LEE teaches:
wherein the connecting portion comprises a support portion having a protruding portion (see protruding cone shaped insertion portion facing down, Fig 4), 
wherein the protruding portion performs a function of the insertion portion (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the recessed portion has a recessed shape corresponding to the protruding portion (see protruding cone shaped insertion portion facing down, Fig 4), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other at a surface of the support portion having the protruding portion in a shape of enclosing the protruding portion (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the first electrode and the second electrode are disposed apart from each other to be opposite to the first charging terminal and the second charging terminal, respectively, at a surface of the seating portion adjacent to the recessed portion (see opposite/apart charging terminal locations, see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), and 
wherein the first charging terminal and the second charging terminal disposed at the surface of the support portion are electrically connected to the first electrode and the second electrode, respectively, disposed at the surface of the seating portion adjacent to the recessed portion in a process in which the insertion portion is inserted into the recessed portion and thus the battery receives the electric energy from the power supply unit to be charged (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4).

15.          With respect to claim 9, LEE teaches:
wherein the connecting portion comprises a support portion in which a protruding portion is formed (see protruding cone shaped insertion portion facing down, Fig 4), 
wherein the protruding portion performs a function of the insertion portion (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the recessed portion has a recessed shape corresponding to the protruding portion (see protruding cone shape into recessed portion of charging platform, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the first charging terminal and the second charging terminal are disposed apart from each other at a surface of the protruding portion and a surface of the support portion, respectively, having the protruding portion in a shape enclosing the protruding portion (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), 
wherein the first electrode and the second electrode are disposed apart from each other to be opposite to the first charging terminal and the second charging terminal at an inner surface of the recessed portion and a surface of the seating portion, (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4), and 
wherein the first charging terminal disposed at the surface of the protruding portion and the second charging terminal disposed at the surface of the support portion are electrically connected to the first electrode disposed at the inner surface of the recessed portion and the second electrode, respectively, disposed at the surface of the seating portion in a process in which the insertion portion is inserted into the recessed portion and thus the battery receives the electric energy from the power supply unit to be charged (see protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4).

16.          With respect to claim 10, LEE teaches:
a solar cell panel disposed at a lower surface of the seating portion based on a direction of gravity, wherein the seating portion is made of a light transmitting material, (see para 30-35, 40-42).

17.          With respect to claim 11, LEE teaches:
a controller (controller configured to help control main body and align with charging platform, Abstract; se various sensors for determining to align UAV with charging platform, para 30); and 
a weight sensor electrically connected to the controller and disposed at a lower surface of the seating portion based on a direction of gravity to detect whether the unmanned aerial vehicle is seated in the seating portion (see controller configured to help control main body and align with charging platform, Abstract; see various sensors for determining to align UAV with charging platform, para 30), 
wherein the controller controls the power supply unit to supply the electric energy to the battery through the first electrode and the second electrode when the controller detects that the unmanned aerial vehicle is seated in the seating portion through the weight sensor (see various sensors for determining to align UAV with charging platform, para 30).

18.          With respect to claim 12, LEE teaches:
 a controller (controller configured to help control main body and align with charging platform, Abstract; se various sensors for determining to align UAV with charging platform, para 30); and 
(various sensors for determining to align UAV with charging platform, para 30), 
wherein in the seating portion, a plurality of recessed portions are disposed apart from each other (see seating portion, recessed insertion element into charging platform, para 30-35, Figs 2 and 4), 
wherein the plurality of contact detection sensors are disposed at an inside of the plurality of recessed portions, respectively or at a lower surface of the seating portion adjacent to the inside of the plurality of recessed portions, respectively, to detect whether the insertion portion is inserted into the recessed portion (see sensors to help align UAV with charging platform, protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35), and 
wherein the controller determines whether the insertion portion is inserted into any one recessed portion (hereinafter, referred to as an insertion recessed portion) of the plurality of recessed portions through the plurality of contact detection sensors (see controller and see sensors to help align UAV with charging platform, protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35), and 
controls the power supply unit to supply the electric energy to the battery through the first electrode and the second electrode corresponding to the insertion recessed portion (battery of UAV to receive power, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction).

19.          With respect to claim 13, LEE teaches:
a first communication terminal disposed apart from the first charging terminal and the second charging terminal at the outer surface of the connecting portion (corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35); 
a second communication terminal disposed apart from the first electrode and the second electrode in the charging platform (corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35); and 
a controller electrically connected to the second communication terminal (controller configured to help control main body and align with charging platform, Abstract; se various sensors for determining to align UAV with charging platform, para 30), 
wherein in the main body, an electronic device is disposed that can perform at least one selected from aerial image photographing, temperature detection, humidity detection, wind speed detection, position detection, and combinations thereof (see controller and see sensors to help align UAV with charging platform, protruding cone shape, corresponding shape, seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35), 
wherein the first communication terminal is electrically connected to the electronic device (seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35), 
(seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35), and 
wherein the first communication terminal and the second communication terminal are electrically connected to each other in a process in which the insertion portion is inserted into the recessed portion and thus the controller may communicate with the electronic device (seated relationship between UAV and charging platform, recessed portion for charging terminal 160 to enter, see Figs 2 and 4 in conjunction; see circumferential surfaces, two different charging terminals 160 and 170 at different ends/sides of connecting portion 120, Fig 2 and Fig 4; see first charging electrode/plate 210 spaced apart from second charging electrode/plate 220 in Fig 4, see para 30-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851